TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                      NO. 03-07-00555-CR



                               Anthony Jerome Scotts, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-06-206246, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Anthony Jerome Scotts seeks to appeal a judgment of conviction for possession of

cocaine. Sentence was imposed on June 19, 2007. There was no motion for new trial, and the

deadline for perfecting appeal was therefore July 19, 2007. Tex. R. App. P. 26.2(a)(1). The pro se

notice of appeal was mailed on August 27 and filed on August 29, 2007. Under the circumstances,

we lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for

want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,

918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

               The appeal is dismissed.

                                              __________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: October 11, 2007

Do Not Publish